Citation Nr: 1824581	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 985	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that the Veteran's bilateral hearing loss resulted from acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.
 
II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system (which includes sensorineural hearing loss) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends that he has bilateral hearing loss due to acoustic trauma incurred in-service.  He specifically asserts that he was constantly around loud noises as a Heavy Equipment Operator and Combat Engineer, which he believes caused his bilateral hearing loss.  See January 2014 Notice of Disagreement.  

The Veteran was afforded a VA examination in May 2011.  Audiometry revealed that his puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
75
LEFT
40
45
60
65



His right ear puretone average was 52.5 decibels and his left ear puretone average was 60 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The VA examiner opined that the Veteran's claimed bilateral hearing loss is not due to noise exposure during his military service, noting that the Veteran entered and exited service with normal hearing and there was no significant threshold shift found.  The examiner also referenced an article finding that, "[e]ssentially veterans and non-veterans were equally likely to have hearing loss and the degree of hearing loss is likely to increase[ ] or worsen[ ] with age."  The Board finds this opinion has little probative value.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Moreover, the article is not specific to the Veteran and the findings therein were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that it offers little probative value.

The record also contains a June 2011 VA audiological examination.  The Veteran reported being a recreational drummer and that he had worked with drills.  He denied any trauma to the ears.  The examiner found that the Veteran's hearing loss was not from active duty considering his other recreational activities and the fact that his hearing was normal on admission and separation from active duty.  

The Veteran submitted a September 2014 private examination and medical opinion.  Based upon the physical examination, the physician found moderate to moderately-severe bilateral sensorineural hearing loss.  Speech recognition scores using the Maryland CNC test were 64 percent in the right ear and 80 percent in the left ear.  The physician noted that the Veteran's Combat Engineer MOS has a high probability of noise exposure and opined that the Veteran's bilateral hearing loss is at least as likely as not a result of noise exposure during military service. 

After review of the evidence, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board resolves all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b), 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt is resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


